Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2022

                                      No. 04-21-00586-CV

                               IN THE MATTER OF I.H., child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24053
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

        On March 3, 2022, the district clerk filed the clerk’s record in this case. The clerk’s
record includes a Request for Findings of Fact and Conclusions of Law indicating “[t]his divorce
action was finalized by entry of a final judgment dated November 29, 2021.” However, the
clerk’s record does not include a copy of the final judgment dated November 29, 2021. We
therefore order the district clerk to file a supplemental clerk’s record with a copy of the missing
final judgment dated November 29, 2021 by March 24, 2022. All other deadlines in this matter
are suspended until further order of the court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.




                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court